Citation Nr: 0513481	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-35 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Regular Scout and 
Combination Service from December 1941 to January 1942; and 
in the Philippine Guerrilla and Combination Service from July 
1945 to June 1946.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which, in pertinent part, denied service 
connection for the cause of the veteran's death.  

The Board notes that in addition to the above-referenced 
appellant, there is another woman (G.B.P.) claiming to be the 
veteran's surviving spouse.  In August 2004, she was notified 
of the appellant's case and given the opportunity to submit 
any evidence that she felt had any bearing on the case.  She 
failed to submit any evidence.   

The RO determined by way of a November 2004 Administrative 
Decision that the above referenced claimant (appellant) 
married the veteran in July 1944; that the veteran abandoned 
her in November 1953 in order to live with G.B.P.; that the 
appellant was still legally married to the veteran at the 
time of his death; that their discontinued cohabitation was 
procured by the veteran without fault of the appellant; and 
that the appellant never remarried or lived with another 
person of the opposite sex and held herself out openly to the 
public as the spouse of that other person.  As a result, the 
RO established that the appellant is the veteran's surviving 
spouse pursuant to 38 C.F.R. § 3.50.
   
The Board acknowledges that in September 2003, the appellant 
requested information regarding procedures for acquiring 
representation.  The RO subsequently furnished the appellant 
with VA Form 21-22.  However, the appellant failed to take 
any further action in regards to obtaining representation and 
stated that she had no further evidence to submit.   




FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
and obtained all relevant evidence designated by the 
appellant.

2.  The immediate cause of the veteran's death was 
cardiopulmonary arrest due to pulmonary tuberculosis (PTB) 
and bronchiectasis.  

3.  The service medical records show no evidence of PTB or 
bronchiectasis and there is no competent evidence that links 
any incident of or finding recorded within three years of 
service to the veteran's fatal cardiopulmonary arrest due to 
PTB and bronchiectasis.   

4.  During the veteran's lifetime, service connection was in 
effect for residuals of gunshot wounds, right chest with 
fracture of the right fourth rib and pleurisy, which was 
evaluated at 20 percent disabling at the time of his death; 
there is no medical evidence to show that this disability 
caused or aggravated his fatal cardiopulmonary arrest due to 
PTB and bronchiectasis, nor is there any competent evidence 
that shows the veteran's service-connected residuals of 
gunshot wounds, right chest with fracture of the right fourth 
rib and pleurisy materially contributed to his death.  

5.  The preponderance of the evidence is against a causal 
relationship between the veteran's fatal cardiopulmonary 
arrest, to include as due to PTB and bronchiectasis, and any 
incident of active duty.


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.312 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the November 2002 RO rating decision; 
the October 2003 Statement of the Case; the February 2004 
Supplemental Statement of the Case; and letters sent to the 
appellant by the RO, adequately informed her of the 
information and evidence needed to substantiate her claim for 
service connection for the cause of the veteran's death, and 
complied with VA's notification requirements.  The Statements 
of the Case set forth the laws and regulations applicable to 
the appellant's claim.  Further, letters from the RO to the 
appellant dated July 2001, June 2002, and September 2003 
informed her of the types of evidence that would substantiate 
her claim; that she could obtain and submit private evidence 
in support of her claim; and that she could have the RO 
obtain VA and private evidence if she completed the 
appropriate medical releases for any private evidence she 
wanted the RO to obtain.  In sum, the appellant was notified 
and aware of the evidence needed to substantiate her claim 
for service connection for the cause of the veteran's death, 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the appellant before the initial unfavorable 
decision.  The RO initial unfavorable decision was issued in 
November 2002, before the VA had issued final regulations to 
implement the VCAA but after the enactment of VCAA.  However, 
the Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of her claim for service connection for the cause of the 
veteran's death, and to respond to VA notices.  Therefore, 
not withstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the claimant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In its VCAA notice and 
Statements of the Case the RO informed the appellant of the 
evidence already of record and requested that she inform VA 
of any additional information or evidence that she wanted VA 
to obtain.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard, supra.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
appellant by July 2001, June 2002, and September 2003 letters 
and asked her to identify all medical providers who treated 
the veteran for PTB or bronchiectasis.  The RO has obtained 
all identified evidence.  

As to any duty to seek a medical opinion, the Board notes 
that in the case of a claim for service connection for the 
cause of death, the assistance provided to the claimant shall 
include providing a medical opinion when such opinion is 
necessary to make a decision on the claim.  An opinion shall 
be treated as being necessary to make a decision on the claim 
if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) contains competent evidence that the cause 
of the veteran's death was due to a disability associated 
with the veteran's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, with no medical evidence of relevant 
abnormal findings in the service medical records or for more 
than three years thereafter, and with no competent evidence 
of a link between the veteran's fatal cardiopulmonary arrest 
due to underlying lung diseases and service, a medical 
opinion at this late date is not warranted.  Id.; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the appellant.  
Bernard, supra.

Factual background

A certificate of death on file shows that the veteran died at 
his residence on April 2, 2001, at the age of 86.  The 
immediate cause of death was recorded as cardiopulmonary 
arrest.  PTB and bronchiectasis were listed as conditions 
contributing to the veteran's death.  No other diseases were 
noted on the death certificate.  

The veteran was service connected for residuals of gunshot 
wounds, right chest with fracture of the right fourth rib and 
pleurisy, which was evaluated at 20 percent effective October 
1950.  The Board denied the veteran's claims for service 
connection for bronchial asthma and PTB in November 1959, 
February 1970, and July 1983.  
  
The service medical records include the veteran's Affidavit 
For Philippine Army Personnel dated July 1946.  In it, the 
veteran was asked to list all injuries and illnesses that he 
sustained during service.  He stated, "none."  Also 
included is a July 1946 examination.  The service medical 
records contain no findings that were attributed to either 
PTB or bronchiectasis.  

The veteran previously sought service connection for PTB.  
The Board noted in February 1970 that the veteran's lungs 
were normal upon examination in June 1946.  The veteran was 
hospitalized in August 1950 for observation, but a chest x-
ray disclosed no abnormality other than those due to 
thickening of the pleura, secondary to effusion.  Similarly 
in October 1958, a chest x-ray failed to reveal any 
abnormalities other than those attributed to pleurisy.  Dr. 
M.G.K. supplied a statement in which he claimed to have 
treated the veteran for PTB; and Drs. M.D. and E.P.L. 
produced x-ray reports in which they state that the findings 
of May 1961 and March 1965 x-rays are compatible with PTB.  
The veteran was examined again in September 1965 and a chest 
x-ray revealed no changes since October 1958.  The clinician 
diagnosed a thickening of pleura without respiratory 
difficulty.  There was no diagnosis of PTB.  The Board denied 
the veteran's claim for service connection for PTB.  

The veteran again sought service connection for PTB and 
bronchial asthma.  In a July 1983 decision, the Board once 
again noted that there were no findings attributed to either 
PTB or bronchial asthma during service or within the relevant 
presumptive periods.  Thus, the Board once again denied the 
claims for service connection.  

The claims file contains a May 1994 X-ray in which minimal 
PTB is noted.  The claims file also contains treatment 
records from the Veterans Memorial Medical Center (VMMC) that 
reveal that the veteran was admitted to the hospital in 
December 1999 and diagnosed with PTB.  Finally, the appellant 
has submitted a statement from Dr. C.S.A. in which he notes 
that it is possible that the veteran had tuberculosis at the 
time he sustained a gunshot wound to the chest.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

Service connection will be presumed for tuberculosis (for 
veterans having 90 days or more of wartime service or service 
after January 31, 1946) if manifest to a compensable degree 
within three years after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection will be presumed for 
bronchiectasis (for veterans having 90 days or more of 
wartime service or service after January 31, 1946) if 
manifest to a compensable degree within one year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102 (2002).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In this case, a death certificate shows that the cause of the 
veteran's death was cardiopulmonary arrest due to PTB and 
bronchiectasis.  The service medical records show no findings 
that were attributed to any lung disease, to include PTB and 
bronchiectasis.  There are no post service medical records 
that indicate that bronchiectasis was manifested to a 
compensable degree within one year following the veteran's 
discharge from service; or that PTB was manifested to a 
compensable degree within three years following the veteran's 
discharge from service.  The Board parenthetically notes that 
the veteran filed claims for service connection for PTB and 
bronchial asthma during his lifetime, which were denied by 
the RO and Board on appeal on multiple occasions in 1959, 
1970, and 1983.   

The Board has considered August 1950 and October 1958 chest 
X-rays, which revealed thickening of the pleura, but such was 
attributed to effusion and pleurisy rather than PTB or 
bronchiectasis.  

The appellant has submitted a March 1994 X-ray noting minimal 
PTB; VMMC medical reports noting hospitalization and 
treatment for PTB in December 1999; and a statement from Dr. 
C.S.A. in which he asserts that it is possible that the 
veteran had tuberculosis at the time he sustained a gunshot 
wound to the chest.  The March 1994 X-ray and the December 
1999 hospitalization only reveal that the veteran had PTB 
many decades after service.  They do not provide any evidence 
that PTB was incurred during service or at any time within 
the three-year presumptive period.  Furthermore, they are not 
supported by any medical opinion indicating that the 
veteran's PTB is in any way linked to service.  

As to Dr. C.S.A.'s statement that it is "possible" that the 
veteran had tuberculosis at the time he sustained a gunshot 
wound to the chest, the Board finds that such an  opinion is 
insufficient to establish the connection to service.  A mere 
possibility of an etiological relationship between the 
veteran's fatal diseases and service is analogous to the term 
"may or may not" and is hence too speculative to form a basis 
upon which service connection may be established.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
veteran's death was too speculative to be new and material 
evidence).  

Furthermore, Dr. C.S.A., the private physician who suggested 
the possibility of the contended causal relationship admitted 
that he had no access to any of the veteran's medical 
records, and that he was basing his opinion on the RO's 
Statement of the Case.  He did cite medical literature in 
raising the possibility that the veteran's pleural thickening 
in the 1950s was a manifestation of PTB but, aside from the 
fact that the August 1950 and October 1958 X-ray findings 
were not attributed to PTB at the time, these findings were 
first reported beyond the three year presumptive period that 
applies to tuberculosis.  Moreover, while a diagnosis of 
active pulmonary tuberculosis by VA medical authorities as 
the result of examination, observation, or treatment 
generally will be accepted for rating purposes (see 38 C.F.R. 
§ 3.374(b) (2004)), a diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation or treatment will not be accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374(c).  Dr. C.S.A. did not 
evaluate or treat the veteran during the period of time in 
question, did not review the actual X-ray reports or other 
relevant medical records in the claims file and, as noted 
above, merely offered that a causal relationship between X-
ray findings in the 1950's and PTB was possible.  In citing 
the medical literature, the physician noted that when no 
cause can be found for localized areas of lung infection, 
tuberculosis should be considered.  However, the record 
reveals a cause for the veteran's localized lung infection: 
He sustained an in-service gunshot wound to the chest and 
developed an area of pleurisy and the latter is part of his 
service-connected residuals of the gunshot wound to the right 
chest.  There is no suggestion of PTB in the 
contemporaneously recorded medical records or within three 
years of service.  Under such circumstances, Dr. C.S.A.'s 
statement is of no probative value in showing PTB within 
three years of service, or that PTB is linked to some 
incident of service.  

The Board acknowledges medical reports indicating that Dr. 
E.P.L. treated the veteran for PTB.  However, diagnosis of 
active pulmonary tuberculosis by private physicians on the 
basis of their examination, observation or treatment will not 
be accepted to show the disease was initially manifested 
after discharge from active service unless confirmed by 
acceptable clinical, X-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374(c).  
Moreover, the reports are dated April 1968 to March 1969.  
This is well beyond the three year presumptive period within 
which a diagnosis of PTB must be shown.  

Likewise, the Board acknowledges an x-ray report by Dr. M.D. 
dated May 1961 in which he states that the findings are 
compatible with PTB; and a statement from Drs. M.G.K. in 
which he states that x-rays taken in March 1965 are 
suggestive of PTB.  The Board notes that the x-rays were 
taken beyond the three-year presumptive period and the 
clinician's give no indication that the veteran's PTB was 
incurred in service.

In sum, the immediate cause of the veteran's death was 
cardiopulmonary arrest due to PTB and bronchiectasis.  The 
service medical records show no evidence of PTB or 
bronchiectasis; and there is no competent evidence that links 
the veteran's fatal cardiopulmonary arrest due to PTB and 
bronchiectasis to service.  The veteran was service connected 
for residuals of gunshot wounds, right chest with fracture of 
the right fourth rib and pleurisy, which was evaluated at 20 
percent disabling at the time of his death, but there is no 
medical evidence to show that this service-connected 
disability caused or aggravated the veteran's fatal 
cardiopulmonary arrest due to PTB and bronchiectasis, nor is 
there any competent evidence that shows his service-connected 
disability materially contributed to the veteran's death.  
The preponderance of the evidence is against a causal 
relationship between the veteran's fatal cardiopulmonary 
arrest, to include as due to PTB and bronchiectasis, and any 
incident of active duty.
 
For these aforementioned reasons, service connection for the 
cause of the veteran's death is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


